Citation Nr: 0620789	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for a shell fragment 
wound (SFW) scar of the face.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona. 
 
In February 2005, the veteran testified at a hearing at the 
RO conducted by the undersigned.  A transcript is contained 
in the claims folder.

During his February 2005 hearing, the appellant withdrew his 
claim for an increased rating for PTSD.  As such, the Board 
will confine its consideration to the issue as set forth on 
the title page.  In addition, during the hearing, the veteran 
raised a new claim as to whether there was clear and 
unmistakable error (CUE) in a 1985 rating decision which did 
not assign a compensable rating for the SFW scar of the face.  
However, this issue is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate development and adjudication.   

The issue of entitlement to a compensable evaluation for SFW 
scar of the face is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

The veteran in this case seeks a compensable valuation for a 
SFW scar of the face.  In that regard, the Board notes that 
the veteran last underwent VA examination in June 2002, over 
4 years ago.  

The Board observes that when examined for separation in 
December 1969, the veteran reported minor shrapnel wounds 
incurred in June 1969, although none were noted on the 
examination report. 

At the initial VA examination in July 1970, the veteran 
reported SFWs over the right side of the face, chest, 
forearm, and left thigh.  He reported they were all 
superficial, and he had no complaints.  The examining 
physician noted five very tiny black spots measuring less 
than 1 millimeter (mm.), scattered on the right side of the 
face.  There was no significant scar, deformity, or 
disfiguration.  

In September 1970, service connection was granted for SFW 
wound "scars" of the face.  At that time, the RO noted the 
recent VA examination findings.

In September 2001, the RO received the veteran's claim for an 
increased rating.

At a VA examination in June 2002, the examiner reviewed the 
claims file noting the aforementioned July 1970 VA 
examination report.  Physical examination revealed a SFW scar 
on the right side of the face measuring 1 centimeter (cm.) in 
length, nontender, noninflamed, and slightly disfiguring.  He 
also noted significant wrinkling on the left side of the 
forehead which was pronounced as he wrinkled the forehead, 
but not present on the right side.  He noted no asymmetry of 
wrinkling in consequence of the SFWs.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2005).

Under the revised rating criteria, Diagnostic Code 7800 
contemplates disfigurement of the head, face, or neck and 
provides for a 30 percent evaluation when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, the nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with two or three characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).  A 10 percent 
evaluation is assigned when there is one characteristic of 
disfigurement.  Id.

Note (1) to Diagnostic Code 7800 states that the 8 
characteristics of disfigurement are a scar 5 or more inches 
(13 or more cm.) in length; a scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface contour of a scar that 
is elevated or depressed on palpation; a scar that is 
adherent to underlying tissue; the skin is hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. cm.); and the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

In a March 2004 VA clinical report, a nurse practioner noted 
that the veteran had a circular scar above the left eye brow 
which measured 0.6 cm. x .06 cm.  While this report seems to 
indicate a scar width of 0.6 cm., the Board notes this scar 
is on the left side of the face, while service connection was 
granted for a scar apparently on the right side of his face.

In any event, no evidence was provided as to the width of the 
scar in question in the prior VA examinations.  Although the 
June 2002 VA examination was conducted under the schedular 
criteria for evaluation of service-connected skin disorders 
in effect at that time, which did not require the examiner to 
note the width of the scar; such information is necessary for 
a proper evaluation of the veteran's service-connected 
scarring under the new schedular criteria, effective August 
30, 2002.  Such information is vital to a proper evaluation 
of the veteran's service-connected SFW scar of the face.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal. 

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises him that an 
effective date will be assigned if 
an increased rating is awarded, and 
which includes an explanation as to 
the information or evidence needed 
to establish a disability rating and 
effective date for the claim on 
appeal, as outlined by the Court in 
Dingess and Hartman v. Nicholson, 
supra.

2.  The RO should obtain any 
additional pertinent VA or private 
medical records regarding the 
veteran's treatment for his facial 
scar, for the period from February 
2004 to the present, and incorporate 
the records in the claims folder.  
All attempts to procure records 
should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of 
any such problem.

3.  The RO schedule the veteran for 
a VA dermatology examination to 
assess the current severity and all 
manifestations of his service-
connected SFW scar of the face 
(right face).  All indicated tests 
and studies, including color 
photographs, should be conducted.  
The claims folder and a copy of this 
REMAND should be provided prior to 
the examination, and the examination 
report should indicate if the 
examiner reviewed the veteran's 
medical records.  Following a 
thorough evaluation, during which 
all indicated tests are performed, 
the examiner is requested to address 
the following:
      
a) identify the nature, 
severity, and all 
manifestations of the veteran's 
SFW scar of the face, including 
his right face;   

b) specifically indicate 
whether any scars disfigure the 
veteran's head, or face and, if 
so, describe the extent and 
location of the disfigurement; 

c) describe the size of each 
scar in inches and centimeters, 
and its contour, and indicate 
whether it adheres to 
underlying tissue, is 
pigmented, has abnormal 
texture, and/or involves 
underlying loss of soft tissue 
or indurated and inflexible 
skin;  

d) indicate whether each scar 
is superficial, tender or 
painful on examination, and/or 
unstable and whether it causes 
any functional loss; 

e) indicate whether the SFW 
scar of the face, including the 
right face, is in any way 
related to the wrinkling 
asymmetry noted in the June 
2002 VA examination, and 
whether it causes any 
functional loss;

f) if any neurological disorder 
of the face is identified, 
opine whether such disorder is 
at least as likely as not 
related to the veteran's 
service-connected SFW scar of 
the face; and

g) provide a detailed 
rationale, with specific 
references to the record, for 
the opinion provided.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to a compensable 
evaluation for a SFW scar of the 
face.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary 
of the evidence and applicable law 
and regulations considered pertinent 
to the issues currently on appeal 
since the April 2004 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


